                                           Case 5:17-cr-00487-BLF Document 64 Filed 01/19/21 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                       SAN JOSE DIVISION

                                   6

                                   7     USA,                                            Case No. 17-cr-00487-BLF-1
                                   8                   Plaintiff,
                                                                                         ORDER DIRECTING GOVERNMENT
                                   9             v.                                      TO FILE A RESPONSE TO
                                                                                         DEFENDANT’S MOTION FOR
                                  10     GARRETT,                                        COMPASSIONATE RELEASE BY
                                                                                         JANUARY 29, 2021, AND SETTING
                                  11                   Defendant.                        HEARING FOR FEBRUARY 9, 2021
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On January 15, 2021, Rocci Garrett filed a Motion for Compassionate Release. ECF 62.
                                  15   The Government SHALL file a response by January 29, 2021. Defendant may file a reply brief by
                                  16   February 2, 2021. A hearing is hereby SET for February 9, 2021, at 9:00 am.
                                  17          IT IS SO ORDERED.
                                  18

                                  19   Dated: January 19, 2021
                                  20                                                 ______________________________________
                                                                                     BETH LABSON FREEMAN
                                  21                                                 United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
